Name: Commission Regulation (EEC) No 1669/77 of 25 July 1977 on the classification of goods under Common Customs Tariff subheading 02.02 B I
 Type: Regulation
 Subject Matter: agricultural activity;  animal product;  tariff policy
 Date Published: nan

 26. 7 . 77 Official Journal of the European Communities No L 186/23 COMMISSION REGULATION (EEC) No 1669/77 of 25 July 1977 on the classification of goods under Common Customs Tariff subheading 02.02 B I THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on the measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regu ­ lation (EEC) No 280/77 (2), and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions will have to be adopted for the classifica ­ tion of raw, frozen poultrymeat, in particular turkey meat, obtained by scraping poultry bones from which the prime cuts have been removed or in any other way (for example, in the reduction of larger cuts to smaller size) and consisting of small irregularly shaped pieces, sometimes with fibrous, gristly and fatty tissue attached thereto and individually weighing from 5 to 40 grams approximately ; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 of 28 June 1 968 (3), as last amended by Regulation (EEC) No 1111 /77 (4), includes boned or boneless poultry cuts (excluding offals) under subheading 02.02 B I ; Whereas the expression 'poultry cuts (excluding offals)' for customs tariff purposes includes  as is seen from the enumeration of goods falling within subheading 02.02 B II c)  backs, necks, backs with necks attached, rumps and wing tips, notwithstanding that it may be more customary in the trade to desig ­ nate such cuts as 'offal ' in view of their inferior quality ; whereas, in view of this interpretation , small pieces of meat obtained by scraping poultry bones should also be classified under subheading 02.02 B and in particular under subheading 02.02 B I as boned or boneless poultry cuts ; whereas pieces of meat so obtained are similar to small pieces which result from the cutting up of larger cuts and which undoubtedly fall within subheading 02.02 B I ; Whereas the provisions of this Regulation are in accor ­ dance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : Article 1 Raw, frozen poultrymeat, in particular turkey meat, obtained by scraping poultry bones from which the prime cuts have been removed or in any other way (for example, in the reduction of larger cuts to smaller size) and consisting of small , irregularly shaped pieces, sometimes with fibrous, gristly and fatty tissue attached thereto and individually weighing from 5 to 40 grams approximately, shall be classified in the Common Customs Tariff under : 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : B. Poultry cuts (excluding offals) : I. Boned or boneless. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1977. For the Commission Ã tienne DAVIGNON Member of the Commission (!) OJ No L 14 21 . 1 . 1969 , p. 1 . (2 ) OJ No L 40, 11 . 2. 1977, p. 1 . (3 ) OJ No L 172, 22 . 7 . 1968 , p. 1 . 4 OJ No L 134, 28 . 5 . 1977, p. 4 .